                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                   NORTHERN DIVISION

MICHAEL JAY HODGE                                                        PLAINTIFF

V.      NO: 1:18CV00072 JM/PSH

MELISSA HAMILTON, STAN HANEY, and
MARK COUNTS                                                               DEFENDANTS


                                               ORDER


        The Court has received proposed Findings and Recommendations from Magistrate Judge

Patricia S. Harris. No objections have been filed. After careful review, the Court concludes that

the Findings and Recommendations should be, and hereby are, approved and adopted in their

entirety as this Court's findings in all respects.

             IT IS SO ORDERED this 10th day of April, 2019.



                                                ___________________________________
                                                UNITED STATES DISTRICT JUDGE
